Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00151-CV

Oscar LOPEZ, in his official capacity as Sheriff of Jim Wells County, Unknown Named Agents
   of Jim Wells County Sheriff’s Department, in their official capacities, Jim Wells County
                        Sheriff’s Department, and Jim Wells County,
                                          Appellants

                                               v.

                                     Monica ESCOBAR,
                                          Appellee

                From the 79th Judicial District Court, Jim Wells County, Texas
                              Trial Court No. 12-06-51183-CV
                       Honorable Richard C. Terrell, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s order denying the
appellants’ plea to the jurisdiction is REVERSED and judgment is RENDERED dismissing the
cause for lack of jurisdiction.

       We ORDER appellants recover their costs of this appeal from appellee Monica Escobar.

       SIGNED August 28, 2013.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice